SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2007 Commission File No. 0-52533 Across America Real Estate Exchange, Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-8097439 (State or other jurisdiction (IRS Employer File Number) of incorporation) 700 17th Street, Suite 1200 Denver, Colorado 80202 (Address of principal executive offices) (zip code) (303) 893-1003 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X] No [] As ofAugust 1, 2007, registrant had outstanding 1,810,476 shares of the registrant’s common stock. The common stock of this Company is listed on the Bulletin Board under the symbol AAEX but has not yet traded in a public market. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] - 1 - FORM 10-QSB Across America Real Estate Exchange, Inc. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements for the period ended June 30, 2007 3 Balance Sheet (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flows (Unaudited) 5 Statement of Changes in Shareholders' Deficit (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 10 Item 3. Controls and Procedures 15 5 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Changes in Securities 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 16 - 2 - PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to Across America Real Estate Exchange, Inc. and its subsidiaries. ITEM 1. FINANCIAL STATEMENTS Across America Real Estate Exchange, Inc. (A Development Stage Company) Balance Sheet (unaudited) June 30, 2007 Assets Cash and cash equivalents $ 3,692 Deposits 3,164 Total assets $ 6,856 Liabilities and Shareholders' Deficit Liabilities Accrued liabilities $ 5,150 Note payable, related party(note 3) 51,981 Total liabilities 57,131 Shareholders' deficit (note 4) Preferred stock, $.10 par value; 1,000,000 shares authorized, -0- shares issued and outstanding - Common stock, $.001 par value; 50,000,000 shares authorized, 1,810,476 shares issued and outstanding 1,810 Additional paid-in-capital 614 Deficit accumulated during development stage (52,699 ) Total shareholders' deficit (50,275 ) Total liabilities and shareholders deficit $ 6,856 The accompanying notes are an integral part of the financial statements. - 3 - Across America Real Estate Exchange, Inc. (A Development Stage Company) Statements of Operations (unaudited) December 1, 2005 (Inception) Three Months Ended Six Months Ended Through June 30, June 30, June 30, 2007 2006 2007 2006 2007 Operating expenses: Selling, general and administrative $ 10,351 $ - $ 50,218 $ - $ 50,718 Total operating expenses 10,351 - 50,218 - 50,718 Loss from operations (10,351 ) - (50,218 ) - (50,718 ) Non-operating expense: Interest expense, related party (note 3) (1,932 ) - (1,981 ) - (1,981 ) Loss before income taxes (12,283 ) - (52,199 ) - (52,699 ) Net loss $ (12,283 ) $ - $ (52,199 ) $ - $ (52,699 ) Basic and diluted loss per share $ (0.01 ) $ - $ (0.03 ) $ - Basic and diluted weighted average common shares outstanding 1,810,476 - 1,810,476 1,810,476 The accompanying notes are an integral part of the financial statements. - 4 - Across America Real Estate Exchange, Inc. (A Development Stage Company) Statements of Cash Flows (unaudited) December 1, 2005 (Inception) Six Months Ended Through June 30, June 30, 2007 2006 2007 Cash flows from operating activities: Net loss $ (52,199 ) $ - $ (52,699 ) Adjustments to reconcile net loss to net cash used by operating activities: Warrant expense(note 5) 424 - 424 Changes in operating assets and operating liabilities: Prepaid expenses (3,164 ) - (3,164 ) Accounts payable and accrued liabilities 6,631 - 7,131 Net cash (used in) provided by operating activities (48,308 ) - (48,308 ) Cash flows from financing activities: Proceeds from sale of common stock - - 2,000 Proceeds from note payable, related party (note 3) 50,000 - 50,000 Net cash provided by financing activities 50,000 - 52,000 Net change in cash 1,692 - 3,692 Cash and cash equivalents, beginning of period 2,000 - — Cash and cash equivalents, end of period $ 3,692 $ - $ 3,692 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ - $ - $ - Interest $ - $ - $ - The accompanying notes are an integral part of the financial statements. - 5 - Across America Real Estate Exchange, Inc. (A Development Stage Company) Statement of Changes in Shareholders' Deficit for the six months ended June 30, 2007 (unaudited) Deficit Accumulated Preferred Stock Common Stock Additional Earnings During Par Par Paid-in Development Shares Value Shares Value Captial Stage Total Balance at December 31, 2006 - $ - 2,000,000 $ 2,000 $ - $ (500 ) $ 1,500 January 12, 2007 Warrant expense(note 5) - 424 - 424 March 22, 2007 - AARD Spin Off(note 4) - - (189,524 ) (190 ) 190 - - Net loss, six months ended June 30, 2007 - (52,199 ) (52,199 ) Balance at June 30, 2007 - $ - 1,810,476 $ 1,810 $ 614 $ (52,699 ) $ (50,275 ) The accompanying notes are an integral part of the financial statements. - 6 - ACROSS AMERICA REAL ESTATE EXCHANGE, INC. (A Development Stage Company) Notes to Financial Statements (1) Nature of Organization and Summary of Significant Accounting Policies Nature of Organization and Basis of Presentation Across America Real Estate Exchange, Inc. (the “Company”, or “Real Estate Exchange”) was incorporated in the state of Colorado on December 1, 2005 and was formerly a wholly-owned subsidiary of Across America Real Estate Corp. (“AARD”). The Company commenced operations on November 9, 2006, after the approval of its business plan. The Company is a development stage enterprise in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 7, “Accounting and Reporting by Development Stage Enterprises”. The Company was organized to facilitate the exchange of real estate properties between individuals through the use of Section 1031 of the Internal Revenue Code. It plans to act as a “Qualified Intermediary” for a fee to facilitate these exchanges. The accompanying interim financial statements have been prepared pursuant to the rules of the Securities and Exchange Commission (the "SEC") for quarterly reports on Form 10-QSB and do not include all of the information and note disclosures required by generally accepted accounting principles. These financial statements and notes herein are unaudited, but in the opinion of management, include all the adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the Company’s financial position, results of operations, and cash flows for the periods presented. These financial statements should be read in conjunction with the Company's audited financial statements and notes thereto included in the Company’s Form 10-KSB for the year ended December 31, 2006 as filed with the SEC. Interim operating results are not necessarily indicative of operating results for any future interim period or for the full year. (2)Income Taxes The Company records its income taxes in accordance with SFAS No. 109, “Accounting for Income Taxes”.The Company incurred net operating losses during all periods presented resulting in a deferred tax asset, which was fully allowed for; therefore, the net benefit and expense resulted in $-0- income taxes. (3) Related Party Transactions Promissory Note and Warrants - 7 - ACROSS AMERICA REAL ESTATE EXCHANGE, INC. (A Development Stage Company) Notes to Financial Statements In January 2007, Safe Harbor I, LLC., formerly known as Safe Harbor I, LLC., formerly known as Safe Harbor Business Development Company (“Safe Harbor”), a related party controlled by the Company’s president, agreed to provide the Company operating capital in the form of a loan of $250,000. This loan is evidenced by an unsecured promissory note dated January 23, 2007. The note carries a 15% interest rate and matures on January 23, 2008. The Company may extend the maturity date by one year upon payment of a renewal fee equal to 1.5% of the then outstanding principal balance due. Interest payments are due every 90 days and any payments not received by the due date will incur a default interest rate of 24%. In addition, on January 23, 2007, the Company issued Safe Harbor warrants to purchase 200,000 shares of the Company’s common stock at a price of $.01 per share. The warrants expire five years from the date of issuance. As ofJune 30, 2007 our total outstanding principal and interest due to our notes payable is as follows: Principal $ 50,000 Interest 1,981 $ 51,981 (4) Stockholders’ Equity On January 10, 2007, the directors of AARD approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin off to its shareholders of record as of March 1, 2007 (the “Record Date”), on a pro rata basis, with one share each of Real Estate Exchange to be issued for each ten shares issued and outstanding of common stock or common stock upon conversion of AARD preferred stock owned by such AARD shareholders as of the Record Date. Since AARD’s business is related to the proposed activities of Real Estate Exchange, the AARD directors decided it was in the best interest of AARD and Real Estate Exchange and AARD’s shareholders to spin-off Real Estate Exchange to minimize any potential of conflict of interest. The spin-off was completed on March 21, 2007.As of June 30, 2007 the total shares issued and outstanding is 1,810,476.The remaining 189,524 shares after the spin-off were cancelled and the par value of those shares is reflected in additional paid-in capital in the amount of $190. (5) Warrant Expense On January 12, 2007, the Company issued Safe Harbor warrants to purchase 200,000 shares of the Company’s common stock at a price of $.01 per share. The warrants expire five years from the date of issuance. - 8 - ACROSS AMERICA REAL ESTATE EXCHANGE, INC. (A Development Stage Company) Notes to Financial Statements The fair value of the each warrant was calculated on the grant date of January 12, 2007 using the Black-Scholes model and was valued at $0.0021 using the following assumptions and inputs: Quarter Ended June 30, 2007 Risk free interest rate 4.76 % Expected life 5.0 Dividend yield 0.00 % Expected volatility 0.00 % Fair Value $ 0.0021 There are a number of assumptions and estimates used in calculating the fair value of warrants. These include the expected term of the warrant, the expected volatility and the risk free interest rate. These assumptions are included in the charts above. The basis for our expected volatility and expected term estimates is a combination of our historical information.The risk-free interest rate is based upon yields of U.S. Treasury strips with terms equal to the expected life of the warrants or award being valued. Across America Financial Services, Inc. does not currently pay a dividend on its common stock , nor does the Company expect to pay a dividend on its common stock. We accrue the warrant expense in the period in which the warrants are issued. The total amount of compensation calculated for the full amount of warrants granted and accrued is $424.This expense was recorded in Selling, general and administrative on the Statements of Operations. Warrants Outstanding Warrants Exercisable Number of Warrants Weighted Average Exercise Price Weighted Remaining Contractual Term Aggregate Intrinsic Value Shares Exercisable Weighted Average Exercise Price Weighted Remaining Contractual Term Aggregate Intrinsic Value Balance at December 31, 2006 - Activity during 2007: Granted 200,000 0.01 - - 200,000 0.01 - - Expired/Cancelled - Forfeited - Exercised - Balance, at June 30, 2007 200,000 0.01 4.8 - 200,000 0.01 4.8 - - 9 - ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in, Item 1 in this Quarterly Report on Form 10-QSB.This item contains forward-looking statements that involve risks and uncertainties.Actual results may differ materially from those indicated in such forward-looking statements. Forward-Looking Statements This Quarterly Report on Form 10-QSB and the documents incorporated herein by reference contain forward-looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management.Words such as “anticipates”, “expects”, “intends”, “plans”, “believes”, “seeks”, “estimates”, variations of such words, and similar expressions are intended to identify such forward-looking statements.These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements.Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise.However, readers should carefully review the risk factors set forth herein and in other reports and documents that we file from time to time with the Securities and Exchange Commission, particularly the Report on Form 10-SB, and Annual Reports on Form 10-KSB, Quarterly reports on Form 10-QSB and any Current Reports on Form 8-K. Risk Factors You should carefully consider the risks and uncertainties described below; and all of the other information included in this document. Any of the following risks could materially adversely affect our business, financial condition or operating results and could negatively impact the value of your investment. The occurrence of any of the following risks could materially and adverselyaffect our business, financial condition and operating result. In this case,the trading price of our common stock could decline and you might lose all orpart of your investment. If we do not generate adequate revenues to finance our operations, our businessmay fail. We have not generated revenues from our inception. As of June 30, 2007, we had a cash position of $3,692. Operating costs are expected to range between $30,000 and $50,000, for the fiscal year ending December 31, 2007. These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations. We will use contract employees who will be paid on a per transaction basis as each real estate exchange is closed. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from Section 1031 exchange transactions using referrals from AARD and unrelated individuals and entities that operate in the real estate exchange business. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. In January, 2007, an organization named Safe Harbor I, LLC, formerly known as Safe Harbor Business Development Company (“Safe Harbor”), which is controlled by our President, Mr. Backman, agreed to provide operating capital in the form of a loan of $250,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which is due January 23, 2008, with a possible extension ending January 23, 2009. If we are unable to raise funds to cover any operating deficit after fiscal year ending January 23, 2009, our business may fail. - 10 - Because we had incurred a loss and have no current operations, our accountantshave expressed doubts about our ability to continue as a going concern. For the fiscal year ended December 31, 2006, our accountants have expressed doubt about our ability to continue as a going concern as a result of lack of history of operations, limited assets, and operating losses since inception. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: our ability to locate clients who will use our real estate intermediary services; and our ability to generate revenues. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect our operating costs to range between $30,000 and $50,000 for the fiscal year ending December 31, 2007. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. The lack of a broker or dealer to create or maintain a market in our stockcould adversely impact the price and liquidity of our securities. We have no agreement with any broker or dealer to act as a market maker for our securities and there is no assurance that we will be successful in obtaining any market makers. Thus, no broker or dealer will have an incentive to make a market for our stock. The lack of a market maker for our securities could adversely influence the market for and price of our securities, as well as your ability to dispose of, or to obtain accurate information about, and/or quotations as to the price of, our securities. As our stock will not be listed on Nasdaq or another national exchange, tradingin our shares will be subject to rules governing “penny stocks,” which willimpair trading activity in our shares. As we do not intend to list our stock on Nasdaq or another national exchange, our stock will therefore be subject to rules adopted by the Commission regulating broker dealer practices in connection with transactions in “penny stocks.” Those disclosure rules applicable to “penny stocks” require a broker dealer, prior to a transaction in a “penny stock” not otherwise exempt from the rules, to deliver a standardized list disclosure document prepared by the Commission. That disclosure document advises an investor that investment in “penny stocks” can be very risky and that the investor’s salesperson or broker is not an impartial advisor but rather paid to sell the shares. The disclosure contains further warnings for the investor to exercise caution in connection with an investment in “penny stocks,” to independently investigate the security, as well as the salesperson with whom the investor is working and to understand the risky nature of an investment in this security. The broker dealer must also provide the customer with certain other information and must make a special written determination that the “penny stock” is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Further, the rules require that, following the proposed transaction, the broker provide the customer with monthly account statements containing market information about the prices of the securities. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for our common stock. Many brokers may be unwilling to engage in transactions in our common stock because of the added disclosure requirements, thereby making it more difficult for stockholders to dispose of their shares. You will also find it difficult to obtain accurate information about, and/or quotations as to the price of, our common stock. - 11 - Issuances of our stock could dilute current shareholders and adversely affectthe market price of our common stock, if a public trading market develops. We have the authority to issue up to 50,000,000 shares of common stock, 1,000,000 shares of preferred stock, and to issue options and warrants to purchase shares of our common stock without stockholder approval. Although no financing is planned currently, we may need to raise additional capital to fund operating losses. If we raise funds by issuing equity securities, our existing stockholders who receive shares in the spin-off may experience substantial dilution. In addition, we could issue large blocks of our common stock to fend off unwanted tender offers or hostile takeovers without further stockholder approval. The issuance of preferred stock by our board of directors could adversely affect the rights of the holders of our common stock. An issuance of preferred stock could result in a class of outstanding securities that would have preferences with respect to voting rights and dividends and in liquidation over the common stock and could, upon conversion or otherwise, have all of the rights of our common stock. Our board of directors’ authority to issue preferred stock could discourage potential takeover attempts or could delay or prevent a change in control through merger, tender offer, proxy contest or otherwise by making these attempts more difficult or costly to achieve. Colorado law and our Articles of Incorporation protect our directors fromcertain types of lawsuits, which could make it difficult for us to recoverdamages from them in the event of a lawsuit. Colorado law provides that our directors will not be liable to our company or to our stockholders for monetary damages for all but certain types of conduct as directors. Our Articles of Incorporation require us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require our company to use our assets to defend our directors and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. Competition in the real estate exchange industry is intense. Our primary business plan involves facilitating real estate exchanges under Section 1031 of the Internal Revenue Code. This business is highly competitive. There are numerous similar companies providing such services in the United States of America. Our competitors will have greater financial resources and more expertise in this business. Our ability to obtain revenue from facilitating real estate exchanges under Section 1031 of the Internal Revenue Code will depend on our ability to successfully market our services in this highly competitive environment. We cannot guarantee that we will be able to do so successfully. The share control position of the Mr. Backman will limit the ability of othershareholders to influence corporate actions. After distribution of our shares to the AARD shareholders, an entity controlled by our President, Mr. Backman, owns approximately 1,178,144 shares and thereby controls approximately 65% of our outstanding shares. Because the entity will beneficially control more than a majority of the outstanding shares, other shareholders, individually or as a group, will be limited in their ability to effectively influence the election or removal of our directors, the supervision and management of our business or a change in control of or sale of our company, even if they believed such changes were in the best interest of our shareholders generally. Our future success depends, in large part, on the continued service of ourPresident. We depend almost entirely on the efforts and continued employment of Mr. Backman, our President. Mr. Backman, is our primary executive officer, and we will depend on him for nearly all aspects of our operations. In addition, Mr. Backman’s company, Safe Harbor, is our only source of financing. We do not have an employment contract with Mr. Backman , and we do not carry key person insurance on the life of either. The loss of the services of Mr. Backman, through incapacity or otherwise, would have a material adverse effect on our business. It would be very difficult find and retain qualified personnel such as Mr. Backman and a financing source to replace Safe Harbor. - 12 - Overview and History We were formed under the laws of the State of Colorado on December 1, 2005. Until March 23, 2007, we were a wholly-owned subsidiary of Across America Real Estate Corp.(“AARD”). On January 10, 2007, the directors of AARD approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, the pro rata spin-off of Real Estate Exchange to AARD shareholders of record on March 1, 2007 on a pro rata basis. Since AARD’s business is related to the proposed activities of Real Estate Exchange, the AARD directors decided it was in the best interest of AARD and Real Estate Exchange and AARD’s shareholders to spin-off Real Estate Exchange to minimize any potential of conflict of interest. The shares of Real Estate Exchange were owned by AARD, who distributed our shares to the AARD shareholders on or about March 23, 2007. Our principal business address is 700 17th Street, Suite 1200, Denver, Colorado 80202.We are a development stage company.Our development stage began when we approved our business plan on November 9, 2006. Our plan is to facilitate the exchange of real estate properties between individuals through the use of Section 1031 of the Internal Revenue Code. We have not been subject to any bankruptcy, receivership or similar proceeding. Results of Operations The following discussion involves our results of operations for the three months ending June 30, 2007 and June 30, 2006.We had no revenues for the three months ended June 30, 2007 or for the three months ended June 30, 2006.We had no revenues for the six months ended June 30, 2007 or for the six months ended June 30, 2006. We had no Cost of Sales during those periods. Selling, general and administrative costs were $10,351 for the three months ended June 30, 2007, compared to $ -0- for the three months ended June 30, 2006.Selling, general and administrative costs were $50,218 for the six months ended June 30, 2007, compared to $ -0- for the six months ended June 30, 2006.Most of the costs were attributable professional fees relating to filing ofthe quarterly reports.We believe .that our selling, general and administrative costs will increase as we grow our business activities going forward. We had a net loss of $12,283 for the three months ended June 30, 2007 compared to a net loss of $ -0- for the three months ended June 30, 2006.We had a net loss of $52,199 for the six months ended June 30, 2007 compared to a net loss of $ -0- for the six monthsended June 30, 2006.The increased losses in each year over year period reflect higher start up costs to develop our business plan. Liquidity and Capital Resources Our cash balance on June 30, 2007 was $3,692.This compares to a cash balance of $ -0- on June 30, 2006.We plan to generate operating cash by acting as a Qualified Intermediary in Section1031 Exchanges. We will be dependent on our ability to market our services in order to generate revenue for our operations. - 13 - We had $48,308 cash used in operating activitiesand $ 50,000 provided by financing activities for the six months ended June 30, 2007.We had no cash used in/provided by operating activities or used in/provided by financing activities for the six months ended June 30, 2006.Management believes that this situation will change as we develop our business plan. Management continues to assess our capital resources in relation to its ability to fund continued operations on an ongoing basis.As such, management may seek to access the capital markets to raise additional capital through the issuance of additional equity, debt or a combination of both in order to fund our operations and growth. Plan of Operation for December 31, 2006 to December 31, 2007 We intend to facilitate the exchange of real estate properties between individuals through the use of Section 1031 of the Internal Revenue Code. Real Estate Exchange acts as a “Qualified Intermediary” for a fee to facilitate these exchanges. Through a Section 1031 Exchange, the tax on the gain is deferred until some future date. Our operating costs are expected to range between $30,000 and $50,000 for the fiscal year ending December 31, 2007. These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from Section 1031 exchange transactions using referrals from AARD and unrelated individuals and entities that operate in the real estate exchange business. We will use contract employees who will be paid on a per transaction basis as each real estate exchange is closed. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. In January, 2007, an organization named Safe Harbor, I, LLC, formerly known as Safe Harbor Business Development Company (“Safe Harbor”), which is controlled by our President, Mr. Backman, agreed to provide operating capital in the form of a loan of $250,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which is due January 23, 2008, with a possible extension ending January 23, 2009. If we are unable to raise funds to cover any operating deficit after fiscal year ending January 23, 2009, our business may fail. We generated no revenues during the year ended December 31, 2006, and management does not anticipate any revenues until November, 2007. Recent problems in the national credit markets have caused our management to review our original business plan. The contraction of available credit by major lending institutions, particularly with respect to real estate, may negatively impart our ability to act as a qualified intermediary in Section 1031 exchanges.Our business plan relies upon our ability to act as a qualified intermediary in Section 1031 exchanges.The contraction of available credit placement opportunities places our proposed revenue model at risk. We are currently re-evaluating the original business plan to assess its ongoing viability. We have made no definitive decisions at this point, however. Seasonality Our revenues are not impacted by seasonal demands for our products or services. Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period.On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances.We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. - 14 - We believe that the estimates and assumptions that are most important to the portrayal of our financial condition and results of operations, in that they require subjective or complex judgments, form the basis for the accounting policies deemed to be most critical to us.These relate to bad debts, impairment of intangible assets and long lived assets, contractual adjustments to revenue, and contingencies and litigation.We believe estimates and assumptions related to these critical accounting policies are appropriate under the circumstances; however, should future events or occurrences result in unanticipated consequences, there could be a material impact on our future financial conditions or results of operations. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, based on an evaluation of our disclosure controls and procedures (as defined in Rules 13a -15(e) and 15(d)-15(e) under the Exchange Act), our Chief Executive Officer and the Chief Financial Officer has concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in our Exchange Act reports is recorded, processed, summarized, and reported within the applicable time periods specified by the SEC’s rules and forms. There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS There are no legal proceedings, to which we are a party, which could have a material adverse effect on our business, financial condition or operating results. ITEM 2.CHANGES IN SECURITIES None ITEM 3.DEFAULTS UPON SENIOR SECURITIES None ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5.OTHER INFORMATION None - 15 - ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K Exhibits 3.1 Articles of Incorporation * 3.2 Bylaws* 4.1 Warrant dated January 23, 2007 for Safe Harbor Development Company* 10.1 Promissory Note dated January 23, 2007 with Safe Harbor Development Company* 31.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a)/15(d)-14(a) 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Previously filed with Form SB-2 Registration Statement, January 29, 2007. Reports on Form 8-K We filed no under cover of Form 8K for the fiscal quarter ended June 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on AUGUST 13, 2007. ACROSS AMERICA REAL ESTATE EXCHANGE, INC., aColorado corporation Date: August 13, 2007 By: /s/G. Brent Backman G. Brent Backman, President, Chief Executive Officer, Chief Financial Officer and Director (Principal Executive,Accounting and Financial Officer) - 16 -
